107 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Edgar GRACIANI-GONZALES, Petitioner, Appellant,v.Mariano ACOSTA-GRUBB, Respondent, Appellee.
No. 96-1311.
United States Court of Appeals, First Circuit.
Feb. 3, 1997.

Edgar Graciani Gonzales on brief pro se.
Guillermo Gil, United States Attorney, Jose A. Quiles, Senior Litigation Counsel, and Edwin O. Vazquez, Assistant United States Attorney, Deputy Chief, Criminal Division, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Upon careful review of the briefs and record, we conclude that petitioner's § 2255 motion was properly dismissed without a hearing, essentially for the reasons stated by the district court.  We add only these comments.


2
1. We will not consider petitioner's claim, raised for the first time on appeal, that his attorney had a conflict of interest.  See United States v. Jackson, 3 F.3d 506, 511 (1st Cir.1993).


3
2. The district court was not required to give further consideration to the affidavit purporting to absolve petitioner of all involvement in the crime.  The district court correctly followed this court's prior ruling on that point.  See United States v. Graciani Gonzales, 61 F.3d 70, 78 (1st Cir.1995).


4
3. Petitioner's motion to correct the PSR is denied.  See Fed.  R.App. P. 10(e) (record may be corrected to accurately reflect the proceedings below).


5
Affirmed. See 1st Cir.  Loc. R. 27.1.